Ames, J.
Nothing which was said by the officer making the arrest can be construed as a promise of any advantage to the defendant to be gained by confession. If the defendant’s reply, therefore, is to be held inadmissible in evidence against him, it can only be upon the ground that it was induced by fear. But the kind of fear which can have that effect must be something more than that which is produced by the mere fact that the defendant was accused of a crime and was arrested for that reason. If that were all, nothing which an arrested party could say, short of a plea of guilty, would be evidence against him. The most that can be said as to the language used by the officer on this occasion is, that it was an expression of his disbelief of the defendant’s story, and his conviction that falsehood could only operate to his prejudice. The subject matter of the conversation was a separate fact, easily proved if true, without the aid *433of any confession from the defendant. Upon his denial that the child had been at the place in question, the officer says in substance that it would be proved that she had been there. In this we see nothing in the nature of a threat that could be supposed to have influenced the defendant’s mind, and the evidence was therefore properly admitted. Commonwealth v. Morey, 1 Gray, 461. Commonwealth v. Howe, 2 Allen, 153. Commonwealth v. Cuffee, 108 Mass. 285. Regina v. Sleeman, Dearsly, 249. Regina v. Parker, 8 Cox C. C. 465. Rex v. Court, 7 C. & P. 486.

Hxeeptions overruled.